The appeal in the above-entitled matter, filed the 30th day of April, 1979, having been received and considered by the Acting Chief Justice pursuant to 7 N.T.C. 801, the Court finds:
I.7 N.T.C. 801(a) and Rule 2 of the Rules of Appellate Procedure require that an appeal be from a final judgment or order.
2.The opinion of the Crownpoint District Court, dated April 2, I979, is not a final judgment, but is restricted to the question of the jurisdiction of the Crownpoint Court.
3.The appellate may raise the question of the Court's jurisdiction after a final decision on the merits.
4.This Court has previously held in Thompson v. General Electric Credit Corporation, et al., 1 Nav. R. 234, Todachine, et al., v. The Navajo Tribe, et al., 1 Nav. R. 245, and Howard Dana and Associ*45ates v. The Navajo Housing Authority, 1 Nav. R. 255, that there is no right to an interlocutory appeal.
Dated this 18th day of May, 1979.
THEREFORE, the appeal in the above-entitled matter is DISMISSED.
Robert B. Walters
Acting Chief Justice of the Navajo Nation